Citation Nr: 0525899	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  98-14 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from July 1936 to April 1939 
and from February 1941 to October 1944.  The veteran died in 
August 1997, and his widow is the appellant in this case.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the RO, in 
pertinent part, denied entitlement to service connection for 
the cause of the veteran's death.  The appellant's 
disagreement with that decision led to this appeal.  

Review of the record shows that at various times the 
appellant has requested a hearing pertaining to her appeal, 
and in its October 2003 remand, the Board sought 
clarification of that matter along with some evidentiary 
development.  The case was returned to the Board without the 
matter of whether the appellant wants a hearing having been 
resolved.  The Board notes, however, that in a memorandum 
dated in August 2005, the appellant's representative reported 
that he had spoken the appellant by telephone, and she stated 
that she does not want a personal hearing as to her claim of 
entitlement to service connection for the cause of the 
veteran's death and thereby withdrew any and all requests for 
a personal hearing.  The Board will therefore proceed with 
its decision in this appeal.  

As noted in the October 2003 remand, the Board noted the 
appellant has presented arguments indicating that she has 
raised a claim of entitlement to dependency and indemnity 
compensation based on the death of the veteran claimed due to 
VA medical treatment.  She has argued that inappropriate VA 
treatment of the veteran with Coumadin resulted in his fatal 
cerebral hemorrhage.  The Board again refers this separate 
issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her cause of death claim; 
she has been told what evidence VA would obtain and what she 
should submit, and all relevant evidence necessary for an 
equitable disposition of the appeal on this issue has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
in August 1997 with the immediate cause of death reported as 
cerebral hemorrhage and cardiac fibrillation listed as a 
significant condition contributing to his death.  

3.  There is no competent evidence that cerebral hemorrhage 
or cardiac fibrillation was present in service or that either 
was manifested until many years after the veteran's 
separation from service.  

4.  There is no competent evidence that the veteran's 
service-connected deep vein chronic thrombic phlebitis with 
varicose veins, or treatment therefore, accelerated his death 
or rendered him materially less capable of resisting the 
disease process causing death.  


CONCLUSIONS OF LAW

1.  Neither the veteran's fatal cerebral hemorrhage nor any 
cardiac fibrillation was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & West Supp. 2005), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in April 2001, the RO 
notified the appellant about the VCAA and informed her that 
VA would help her get evidence to support her claim for 
benefits.  The RO notified the appellant that to establish 
that a veteran's death is service connected the evidence must 
show three things: (1) the cause of death; (2) an injury, 
disease or other event in service; (3) and a relationship 
between the cause of death and the injury, disease, or event 
in service.  The RO explained that the cause of death was 
usually shown by the veteran's death certificate or other 
evidence showing cause of death.  As to an injury, disease or 
other event in service, the RO notified the appellant that it 
would obtain and review service medical records to see if 
they showed that the veteran had an injury or disease in 
service, or suffered an event in service causing injury or 
disease.  The RO explained that it would also get other 
military service records, if necessary, and that it would 
review the evidence contained in the deceased veteran's 
claims file.  The RO further explained that a relationship 
between the cause of death and the injury, disease, or event 
in service was usually shown by the death certificate or in 
other medical records or medial opinions.  The RO told the 
appellant that it would obtain medical evidence from the 
veteran's doctors if she told the RO about it.  The RO also 
stated that she could provide a medical opinion regarding a 
relationship from her own doctor.  

In the April 2001 letter, the RO notified that appellant that 
her claim was being reconsidered due to the passage of the 
VCAA.  The RO requested that if there was any additional 
evidence that she felt would benefit her claim that the 
appellant provide it on forms provided by the RO.  The RO 
also notified the appellant that it would try to help her get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO told the 
appellant that she must provide enough information about 
those records and appropriate release authorizations so that 
VA could request them from the person or agency that had 
them.  The RO notified the appellant that it was still her 
responsibility to make sure VA received those records.  

In a letter dated in July 2003, the RO notified the appellant 
that evidence still needed from her was credible medical 
evidence or other compelling testimony supported by medical 
facts showing the immediate cause of the veteran's death was 
due to a service related disease, injury or incident or that 
he had a service-connected disability that materially 
contributed to his death or so impeded treatment as to hasten 
death.  The RO notified the appellant that VA was responsible 
for getting any additional medical evidence deemed necessary 
to properly evaluated her claim and that on her behalf VA 
would make reasonable efforts to get any evidence that she 
informed VA of, provided she furnished any necessary release 
authorization for such information or records and furnished 
the name and address of the person, agency or company who had 
the information or records.  The RO requested that the 
appellant send the needed evidence as soon as possible but 
that she could take up to a year to send the evidence.  

In a January 2004 letter, the RO notified the appellant that 
she should use a VA Form 21-4138, Statement in Support of 
Claim, and provide the name and location of any VA or 
military facility that provided medical care and the 
approximate dates of care.  The RO also notified the 
appellant that she should also use the VA Form 21-4138 to 
tell VA about any other records that may exist to support her 
claim.  

In addition, in the Statement of the Case issued in July 
1998, the RO had notified the appellant that the death of a 
veteran would be considered as having been due to a service-
connected disability established that such disability was 
either the primary or contributory cause of death and set out 
in full the VA regulation governing cause of death claims in 
addition to those pertaining to principles related to service 
connection.  The RO subsequently issued supplemental 
statements of the case addressing evidence added to the 
record over time, and in letters dated in 2004 notified the 
appellant of difficulties encountered in obtaining private 
medical records she had identified.  Also in a letter dated 
in February 2005 and in the supplemental statement of the 
case dated in May 2005, the RO requested that the appellant 
send VA any evidence in her possession that pertained to her 
claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions concerning application of the VCAA.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the appellant with notice that complies with the requirements 
of the VCAA.  The appellant has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The Board finds that the 
failure to provide the appellant with all the specific types 
of notice outlined in the VCAA prior to the initial 
unfavorable RO determination has not harmed the appellant and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records and VA medical records and also 
obtained a VA medical opinion in conjunction with the claim.  
The appellant submitted medical records and medical articles 
in conjunction with her claim.  She has withdrawn her hearing 
request but has submitted argument pertaining to her claim.  

Based on the foregoing, the Board concludes that the 
appellant has received adequate notice.  To the extent 
possible, relevant data has been obtained for determining the 
merits of the appellant's claim, and no further assistance 
that might substantiate the claim is required.  

Background and analysis

Under the provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312, the death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A service-connected 
disability is disability resulting from disease or injury 
incurred in or aggravated during active military service in 
wartime or peacetime.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran's service medical records show he was 
hospitalized in August 1944 with pain and swelling of the 
left leg and remained hospitalized until his discharge from 
service in October 1944.  The final diagnosis was phlebitis, 
chronic, thrombotic, severe, deep veins of both legs, left 
more than right, cause undetermined.  In an October 1944 
rating decision, VA granted service connection for that 
disability and assigned a 60 percent rating.  Subsequently, 
the rating was reduced to 20 percent, increased to 30 percent 
and then increased to 50 percent until a June 1993 rating 
decision.  In that rating decision, the RO evaluated the 
service-connected disability as 70 percent disabling from 
December 1992 under Diagnostic Code 7199-7121, and described 
the disability as varicosities of both legs with very poor 
circulation of both legs and ulceration of the left.  

The Certificate of Death shows that the veteran died at a VA 
hospital in August 1997 and lists cerebral hemorrhage as the 
immediate cause of the veteran's death and lists cardiac 
fibrillation as a significant condition contributing to his 
death.  The appellant asserts that the veteran was treated 
with Coumadin for his service-connected vascular disability 
and that the effects of the Coumadin were causally related to 
the veteran's fatal cerebral hemorrhage.  The appellant 
states that she recalls that when the veteran was put on 
Coumadin, the doctor said it was for the veteran's service-
connected leg so that clots would not form in the veteran's 
leg and travel to his lungs or heart.  In addition, the 
appellant's son has stated that the VA doctor who treated the 
veteran during his final hospitalization at that time stated 
that due to the circulatory condition in the veteran's leg, 
Coumadin was prescribed to prevent blood clots in his heart.  
The son also stated that a nurse told him that the veteran 
was being given Vitamin K intravenously to reverse the 
effects of the Coumadin.  

In support of her argument, the appellant has submitted 
medical literature stating that Coumadin is indicated as a 
blood thinner in patients with deep vein thrombosis as well 
as those with atrial fibrillation and heart valve 
replacement.  The articles indicate the most serious risks 
associated with Coumadin include hemorrhage in any tissue or 
organ.  

The veteran's service medical records do not show, nor does 
the appellant contend, that the veteran suffered a cerebral 
hemorrhage in service or that there was evidence of the 
presence of cardiac fibrillation in service.  VA medical 
evidence of record shows that atrial fibrillation was noted 
to be present in February 1987, and in a hospital summary in 
November 1987 it was noted he had a history of myocardial 
infarction and congestive heart failure in 1986.  During the 
November 1987 hospitalization, which was for rest and 
supportive treatment for his venous stasis disease, the 
veteran was put on bed rest and subcutaneous heparin, an 
anticoagulant, for deep vein thrombosis prophylaxis.  

Records from the University of South Florida Medical Center 
and VA memoranda show that in July 1988, the veteran agreed 
to participate in a study titled "Stroke Prevention in 
Nonvalvular Atrial Fibrillation," which was described as a 
randomized, double-blind trail of warfarin, an anticoagulant, 
versus a placebo.  The informed consent form from the 
University of South Florida Medical Center stated that the 
veteran had been invited to participate in the study because 
of his nonvalvular atrial fibrillation.  In a memorandum 
dated in April 1989, a VA nurse confirmed that the veteran 
was a participant in the study.  

During VA hospitalization for left lower extremity cellulitis 
in May 1993, it was noted in a discussion of the veteran's 
atrial fibrillation that he was not on any anticoagulation 
therapy at that time.  The physician stated that Coumadin was 
not restarted during the hospitalization secondary to the 
question of the veteran's ability to ambulate with lower 
extremity cellulitis and the possibly for falling, which 
could lead to more serious injury.  Coumadin is the trademark 
for preparations of sodium warfarin.  See Dorland's 
Illustrated Medical Dictionary, p. 313, 26th ed, 1981.  

Subsequent records show continuing care for the venous stasis 
ulcers and cellulitis of the left lower extremity over the 
next several years.  In January 1997, the veteran was 
hospitalized because of complaints of swelling of his left 
lower extremity after a fall on his left knee and leg.  
Noninvasive vascular studies of the left lower extremity 
ruled out a deep vein thrombosis.  In a progress note dated 
two days after hospital admission in January 1997, a 
physician noted that the veteran had a history of atrial 
fibrillation controlled with digoxin and metroprolol and that 
he would add Coumadin.  The record shows that the physician 
ordered warfarin later that day, and the hospital summary 
shows that Coumadin was among the veteran's discharge 
medications.  Later VA medical records show the veteran was 
seen on a continuing basis, generally twice a week, for 
treatment of draining venous stasis ulcers on the left lower 
extremity.  In an outpatient record dated in July 1997, the 
physician noted the veteran's history of atrial fibrillation 
and that he was currently on digoxin and was stable on 
Coumadin.  

In August 1997, the veteran was seen by his VA primary care 
physician, and the appellant and their daughter explained 
that the previous evening the veteran's speech was slurred 
and that during the night he woke up unable to speak, and was 
confused and disoriented.  He was transferred to the 
emergency room and a computed tomography (CT) scan of the 
brain revealed a large, 4 centimeter to 6 centimeter, 
parenchymal hemorrhage in the left side extending to the left 
temporal lobe, as well as the left lateral ventricle.  It was 
noted that the veteran was on Coumadin prior to presentation 
for a history of strokes and that the veteran was to be given 
two units of fresh frozen blood plasma and vitamin K, 
intravenously, to reduce coagulation time.  During 
hospitalization, a repeat CT scan showed further extension 
and expansion of the parenchymal hemorrhage into the left 
parietal lobe of the brain.  The veteran died on the 4th day 
of hospitalization, and the final diagnosis was left parietal 
hemorrhage.  

The records associated with the veteran's final 
hospitalization in August 1997 show that he was noted to have 
a past medical history of peripheral vascular disease at the 
physical examination on admission, and the examining 
physician noted edema and peripheral ulcers at the left 
ankle.  The extensive medical records in the file pertaining 
to the veteran's final hospitalization do not otherwise 
mention the veteran's service-connected deep vein thrombosis 
with varicose veins.  

There is of record no medical evidence that shows, nor does 
the appellant contend, that the veteran's service-connected 
disability, that is, deep vein thrombosis with varicose 
veins, in and of itself, was a primary or contributory cause 
of the veteran's death.  Rather, the appellant contends that 
VA was treating the veteran's service-connected deep vein 
thrombosis with varicose veins with Coumadin and that the 
Coumadin caused the veteran's blood to seep or leak out into 
his brain.  The appellant has stated that she remembers when 
the doctor put him on Coumadin and that it was for his bad 
service-connected leg so that clots would not form in his leg 
and travel to his lungs or his heart.  In a notarized 
statement, the appellant's son stated that during the 
veteran's final hospitalization, he asked why the veteran was 
being treated with Coumadin and that a VA physician stated 
that due to the circulatory condition in his leg, the veteran 
was prescribed Coumadin to prevent blood clots in his heart.  
The appellant states that she was present at this 
conversation.  The appellant, her son, and her daughter argue 
that if the veteran had not been put on Coumadin for the 
circulation problems in his legs, he would not have had his 
blood too thin and leak out in his brain.  The appellant's 
daughter stated that a physician from the University of South 
Florida neurology department, whom they saw at the VA 
hospital, said that the Coumadin caused the blood to leak out 
in the veteran's brain and his natural defenses took over and 
formed a clot.  

On review of the entire evidence in the claims file including 
the evidence outlined above, the Board finds no medical 
evidence supporting the appellant's assertion that the 
veteran received treatment with Coumadin for his service-
connected deep vein thrombosis with varicose veins.  The only 
evidence to this effect comes from the statements of the 
appellant, her daughter, and her son, who have reported that 
they were told that the Coumadin was prescribed for the 
veteran's service-connected deep vein thrombosis with 
varicose veins.  The Board notes, however, that the accounts 
of what the physicians purportedly said to the appellant, her 
son, and daughter, filtered as they were through laypersons 
sensibilities, are simply too attenuated to constitute 
competent medical evidence.  See Carbino v. Gober, 10 Vet. 
App. 69, 77 (1997), aff'd sum nom. Carbino v. West, 168 F.3d 
32 (Fed. Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

To the extent that the appellant and her family are 
themselves attempting to provide medical evidence concerning 
the reasons that Coumadin was prescribed and an opinion as to 
its effects through their interpretation of medical articles, 
it is now well established that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The only remaining pertinent evidence is squarely against the 
claim.  That evidence is a June 2004 medical opinion by a VA 
physician who reviewed the veteran's claims file.  The 
physician observed that he had extensively reviewed the 
claims file and found no evidence of ongoing or previous 
administration of Coumadin for peripheral vascular disease.  
The physician said the records clearly indicate that Coumadin 
therapy was prescribed for atrial fibrillation.  The 
physician further stated that it was his medical opinion that 
peripheral vascular disease in itself did not in any way 
hasten or contribute to the veteran's death.  

In summary, there is no competent evidence that the veteran's 
fatal cerebral hemorrhage or cardiac fibrillation was present 
in service or that either was manifested until many years 
after the veteran's separation from service.  Further, the 
Board finds there is no competent evidence that the veteran's 
service-connected deep vein chronic thrombic phlebitis with 
varicose veins, or treatment therefore, caused or accelerated 
his death or rendered him materially less capable of 
resisting the disease process causing death.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board has reached this decision 
based on a careful review of the entire evidence of record.  
In denying the appellant's claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, 
the appeal is denied. 

ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


